Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 7 April 1774
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen,
London, April 7. 1774
I thought Mr. Strahan had transmitted to you the Invoice with the Books by Falconer. It is but yesterday he brought it to me, and I now inclose it, with a Sketch of your Account. With my Respects to the Directors, and sincere Wishes of Prosperity to the Institution, I am, Gentlemen, Your most obedient humble Servant
[B Franklin.
Messrs. S. Rhoads, R Strettel Jones and Josiah Hewes, Commee. of the Directors of the Lib: Company.]
 
Addressed: To / Samuel Rhoads, Esqr / Philadelphia / [In another hand:] By / Capt. Ashmead
